OOXE, District Judge.
It is argued by the defendants that a court of equity should not, under the provisions of section 4915, award a patent to a party who has litigated the question of priority of invention through all stages of the patent office, and been defeated. simply because the court, if the question had been originally presented to it, would have reached a different conclusion, it is insisted that something more than the ordinary quantum of evidence is required of a complainant who seeks to secure a decree, upon a simple question of fact, at variance with the deliberately expressed judgment of the patent office officials, and, it is suggested, that the action must proceed upon the same lines as though it were a bill filed to set aside a judgment at law. There is certainly force in these propositions,1 but it is unnecessary to discuss them for the reason that, upon the record now presented, the court is of the opinion that the weight of evidence sustains the contention of the defendants. There is too much of suspicion, improbability and contradiction surrounding the complainants’ • evidence to justify the court in giving it credence.
The evidence here is substantially what it was in the interference proceedings, and as the salient points have been clearly stated in the three opinions there rendered it is unnecessary to recapitu*582late them here. The reasons for the decision in Williams’ favor', are found at length in the opinion of the commissioner. They cannot be stated with greater cogency. I agree with him.
The bill, is dismissed.

 Note. See Morgan v. Daniels, 153 U. S. 120, 14 Sup. Ct. 772.